Citation Nr: 1214677	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  05-32 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture, prior to December 2, 2010.

2.  Entitlement to a disability rating in excess of 40 percent for spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture, from December 2, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1961 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 30 percent rating for spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture.

In April 2009, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In July 2009, the Board denied entitlement to disability rating in excess of 30 percent for spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture.  In June 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In November 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In a February 2012 rating decision, the AMC increased the rating for the Veteran's service-connected spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture, to 40 percent, effective December 2, 2010.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has characterized the issues as listed on the title page to comport with the evidence of record.

The issue of whether there was clear and unmistakable error (CUE) in the RO's November 1989 rating decision for failure to grant a separate 10 percent evaluation under Diagnostic Code 5285 for demonstrable vertebral deformity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is once again referred to the AOJ for adjudication (as directed by the Court) prior to the development and adjudication of the matters remanded.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Prior to the development and adjudication of the matters remanded, the RO must adjudicate the CUE claim, as directed by the Court in the June 2010 Joint Motion to remand and by the Board in the November 2010 remand.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Increased Rating Claim

In a March 2012 statement, the Veteran stated that he had received VA treatment in March 2012 and was scheduled to receive treatment from his private family physician (Dr. Simpson) in March 2012.  All updated VA treatment records must be obtained, and any private treatment records from Dr. Simpson are to be requested.



TDIU Claim

A claim for a TDIU, due to service-connected spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is to be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

At his most recent VA spine examination in December 2010, the Veteran reported that he had to retire from his job as a school bus driver due to the limited motion in his neck.  The examiner did not render any opinion addressing the extent to which the Veteran's service connected disability affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  The claims file is to be returned to the December 2010 VA examiner in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following:

1.  Adjudicate the referred claim for clear and unmistakable error (CUE) in the November 1989 rating decision for failure to grant a separate 10 percent evaluation under Diagnostic Code 5285 for demonstrable vertebral deformity as a residual of fracture of the vertebra based on the record at the time of the rating decision.

2.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  Obtain updated treatment records from the VA Medical Center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

4.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for treatment records from Dr. Simpson.  Upon receipt of such, take appropriate action to contact Dr. Simpson and obtain all available records related to treatment of the Veteran.  Any negative response should be noted in the record and communicated to the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

5.  Return the claims file to the December 2010 VA spine examiner.  After reviewing the claims file again, the examiner is to determine the extent to which the Veteran's service-connected spontaneous C5-6 cervical ankylosis, status post vertebrae compression fracture, affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and an examination should be rendered by another qualified examiner.

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b), which allow for a TDIU on an extraschedular basis.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.












The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

